EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chang Yang, Attorney on 03/11/21.

            IN THE CLAIMS:
            Claim 1, line 2 delete the recitation “fatty liver” and replace with --steatohepatitis--.
            Claim 1, line 6 delete the recitation “a simple fatty liver and”.
            Claim 1 delete the recitation “identifying the human subject as suffering from a simple fatty liver in response to the measured value of the target marker GP73 in the sample to be tested is less than the standard value of the target marker GP73;”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is considered to be Wei et al., (Chinese J Exp. Clin Virol, August 2013, Vol 27, No. 4, pages 244-246).  Wei et al discloses measuring GP73 in serum from patients (subject) having fatty liver disease (English Abstract).  Wei et al discloses comparing the level of that of a control population (standard) (English Abstract).  Wei et al discloses the measurement can be performed by ELISA (English Abstract).  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/GARY COUNTS/Primary Examiner, Art Unit 1641